DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 07/18/2022 has been entered:
Claim 1 – 3, 7 – 10, 15, 19, 20, 23, 29 and 30 remain pending in the application;
Claim 1, 8, 20 and 23 are amended.

Applicant’s amendments to claim overcome each and every 112 claim rejections as set forth in the Non-Final Office Action mailed on 04/18/2022, the corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 102/103 claim rejections to claims have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 102 rejection to independent claim 1, applicant amended claim to include limitations “wherein the blood glucose measurements during the calibration phase consist of one or more of blood glucose levels that fluctuate naturally in the subject and blood glucose levels that occur in response to administration of one or more of insulin, glucose and glucagon to the subject;” “wherein the treatment method consists of one or more of providing instructions to the subject, administering insulin, glucose or glucagon to the subject, and applying acoustic energy stimulus to the subject.” Applicant submitted on p.8 – 9 that “In contrast to Butera where the electrical stimulation treatment is initiated based on the subject's blood glucose levels, in the present invention the subject's vagus nerve activity is used for diagnosing, monitoring and treating symptoms in a subject with diabetes”; “In the present invention, the treatment is initiated based on the subject's real-time vagus nerve activity, whereas in Butera treatment is initiated based on blood glucose levels. Furthermore, claim 1 as currently amended does not include electrical stimulation of the vagus nerve to affect blood glucose levels as taught by Butera.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, applicant’s arguments with respect to the treatment initiated triggered by the measured vagus nerve activity is not positively recited in the claim which does not bear any patentability weight in the examination. The amended claim 1 recites “the diagnostic, treatment or monitoring phase comprises analyzing the subject's real- time vagus nerve activity in accordance with the previously obtained functional relationship to initiate a treatment method”, which only require the analyzing of vagus nerve activity. Analyzing is a broad term which can be any forms of data manipulation. It could also include the knowing of relationship between increased or decreased activity and the glucose level. There is no requirement of using only nerve activity level to trigger treatment. In view of this, Butera does teach such analyzing of selective increased or decreased nerve actively with stimulation, under the broadest reasonable interpretation of “analyzing” (see Butera; [0068]).
Second, since applicant’s amendments changed the scope of claim, new reference Wenzel et al. (US 2013/0060296 A1; published on 03/07/2013) (hereinafter "Wenzel") is introduced in new grounds of rejection to teach all amended limitations as recited in claim 1. More specifically, Wenzel measures neural activity and thereby administration of insulin is based on measured neural activity. See detail in later 102 rejection.
Thus, applicant’s argument regarding the rejection of independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 102 rejection to independent claim 8, applicant amended claim to include limitations “wherein the blood cytokine measurements during the calibration phase consist of one or more of blood cytokine levels that fluctuate naturally in the subject and blood cytokine levels that occur in response to administration of one or more of a cytokine and a cytokine antagonist or inhibitor to the subject;” “wherein the treatment method consists of one or more of providing instructions to the subject and administering a cytokine antagonist or inhibitor to the subject.” Applicant submitted on p.9 – 10 that “In contrast to Tracey, in the present invention the subject's vagus nerve activity is used for diagnosing, monitoring and treating symptoms in a subject with a cytokine-mediated disease or disorder”; “In the present invention, the treatment is initiated based on the subject's real-time vagus nerve activity. Furthermore, claim 8 as currently amended does not include non-invasive (or invasive) stimulation the vagus, splenic, hepatic, facial or trigeminal nerve as taught by Tracey.”
Applicant’s arguments have been fully considered, since applicant’s amendments change the scope of claim, the corresponding 102 rejections are withdrawn. However, applicant’s arguments are moot in view of new grounds of 103 rejection for the following reasons.
First, the amended claim recites “real-time diagnostic, treatment or monitoring phase” in alternative terms by using the phrase “or”. The cited reference Tracy do not need to disclose all the three options.
 Second, applicant’s arguments with respect to the treatment initiated triggered by the measured vagus nerve activity is not positively recited in the claim which does not bear any patentability weight in the examination. The amended claim 8 recites “analyzing the subject's real- time vagus nerve activity in accordance with the previously obtained functional relationship to initiate a treatment method”, which only require the analyzing of vagus nerve activity. Again, as discussed earlier, analyzing is a broad term which can be any forms of data manipulation. It could also includes the determining a level of inhibition of the inflammatory reflex. There is no requirement of using only nerve activity level to trigger treatment. In view of this, Tracy does teach such analyzing of determining a level of inhibition of the inflammatory reflex for considering additional treatment, under the broadest reasonable interpretation of “analyzing” (see Tracy; [0091], [0092]).
Third, since applicant’s amendments changed the scope of claim, new references Levin et al. (US 2016/0067497 A1; published on 03/10/2016) (hereinafter "Levin") and Ngkelo et al. (LPS induced inflammatory responses in human peripheral blood mononuclear cells is mediated through NOX4 and Giα dependent PI-3kinase signalling; published on 01/12/2012) are introduced in new grounds of rejection to teach all amended limitations as recited in claim 8. More specifically, Levin teaches measuring nerve activity and thereby following treatment is based on the measured nerve activity. See detail in later 103 rejection.
Thus, applicant’s argument regarding the rejection of independent claim 8 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 23, applicant submitted on p.12 – 13 that “The electrodes and the stimulator of the system of Brunnett are implantable, but there is no indication that other components of the system of Brunnett are implantable, in contrast to the implantable components of the present invention”; “the combined teachings of the cited references do not teach, suggest or render obvious the presently claimed system where the system is programmed to correlate a plurality of vagus nerve activity measurements from a subject with a plurality of concurrent measurements of levels of one or more cytokines and/or glucose in the blood of the subject to obtain a functional relationship between blood cytokine levels and/or blood glucose levels and vagus nerve activity recorded from the subject; and to provide diagnostic, treatment or monitoring recommendations by analyzing the subject's real-time vagus nerve activity in accordance with the previously obtained functional relationship.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, the term “implantable” is only recited in the preamble. The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (MPEP 2111). In this case, the structural components of the system as recited in the body of claim do not have the requirement of “implantable”. In the whole specification of present application, only “implantable electrode(s)” is disclosed in [0095], other components are not disclosed as implantable. The term “implantable” in the preamble only describes the intended use which does not limit the structural components.
Second, since applicant’s amendments changed the scope of claim, new reference Wenzel is introduced in new grounds of rejection to disclose all amended limitations as recited in amended claim 23. See detail in later 102 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 23 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 102/103 rejections of all corresponding dependent claims, applicant’s remarks submitted on p.8 – 10 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 8. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the 103 rejection of dependent claim 27 and 28, applicant cancelled claim 27 and 28 in the amendment filed on 07/18/2022. Thus, claim 27 and 28 are not considered in later examination.

Overall, applicant’s remarks on p.7 – 13 have been fully considered but they are moot in view of new grounds of rejection. The amendments result in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 3, 7 – 10, 15, 19, 20, 22, 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the chronically implanted electrode" in line 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the chronically implanted electrode" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Therefore, claim 1, 8 and all corresponding dependent claims are rejection under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenzel et al. (US 2013/0060296 A1; published on 03/07/2013) (hereinafter "Wenzel").

Regarding claim 1, Wenzel discloses a method for diagnosing or treating or monitoring symptoms in a subject with diabetes based on the subject's vagus nerve activity ("An exemplary includes acquiring an electroneurogram of the right carotid sinus nerve or the left carotid sinus nerve, analyzing the electroneurogram for at least one of chemosensory information and barosensory information and calling for one or more therapeutic actions based at least in part on the analysis." [0004]; see Fig.3; "... suitable for sensing activity of and/or stimulation of autonomic nerves, non-myocardial tissue, other nerves, etc." [0020]), comprising a calibration phase ("The glucose test method 910 establishes a relationship between nerve activity and blood glucose concentration." [0085]) and a real-time diagnostic, treatment or monitoring phase ("An exemplary method may use the relationship between blood glucose concentration and CSN activity to control therapy." [0086]), wherein the calibration phase precedes the diagnostic, treatment or monitoring phase ("An exemplary method may use the relationship between blood glucose concentration and CSN activity to control therapy." [0086]; here the relationship is established first), and wherein 
the calibration phase comprises correlating a plurality of vagus nerve activity measurements from a chronically implanted recording electrode in the subject ("... the device 100 includes a fourth lead 110 having, in this implementation, three electrodes 144, 144′, 144″ suitable for sensing activity of and/or stimulation of autonomic nerves, non-myocardial tissue, other nerves, etc." [0020]) with a plurality of concurrent measurements of glucose levels in the blood of the subject to obtain a functional relationship between blood glucose levels and vagus nerve activity recorded from the chronically implanted electrode in the subject ("For example, a care provider or patient may administer an injection of insulin ... Using such techniques, an analysis block 916 may analyze a certain portion of an electroneurogram (e.g., marked by administration of two opposing treatments) to establish a relationship between blood glucose concentration and CSN activity, per block 918." [0085]), wherein the blood glucose measurements during the calibration phase consist of blood glucose levels that occur in response to administration of insulin to the subject ("For example, a care provider or patient may administer an injection of insulin ... an analysis block 916 may analyze a certain portion of an electroneurogram (e.g., marked by administration of two opposing treatments) to establish a relationship between blood glucose concentration and CSN activity, per block 918." [0085]); and
the diagnostic, treatment or monitoring phase comprises analyzing the subject's real-time vagus nerve activity in accordance with the previously obtained functional relationship to initiate a treatment method ("An exemplary method may use the relationship between blood glucose concentration and CSN activity to control therapy. For example, an implantable device may detect hypoglycemia … CSN information may be used to adjust such delivery." [0086]),
wherein the treatment method consists of one or more of providing instructions to the subject, administering insulin ("… and issue a signal for a patient or care provider to take appropriate action … cause the pump to cease delivery of insulin ... CSN information may be used to adjust such delivery." [0086]).

Regarding claim 2, Wenzel discloses all claim limitations, as applied in claim 1, and further discloses wherein the subject has type 1 diabetes or type 2 diabetes ("Some diabetics have a difficult time determining when they are having hypoglycemic episodes …" [0114]; "The exemplary method 1030 can diagnose and respond to hypoglycemia." [0115]).

Regarding claim 20, Wenzel discloses all claim limitations, as applied in claim 1, and further discloses wherein the chronically implanted recording electrode is chronically implanted on the subject's cervical vagus nerve ("… in this implementation, three electrodes 144, 144′, 144″ suitable for sensing activity of and/or stimulation of autonomic nerves, non-myocardial tissue, other nerves, etc." [0020]; see position in Fig.3 and 4).

Regarding claim 22, Wenzel discloses all claim limitations, as applied in claim 1, and further discloses wherein the subject is a human ("Where a patient has an implanted insulin pump that delivers insulin …" [0086]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, as applied in claim 1, and further in view of De Bruin et al. (US 2014/0279746 A1; published on 09/19/2014) (hereinafter "De Bruin").

Regarding claim 3, Wenzel teaches all claim limitations, as applied in claim 1, except wherein the calibration phase comprises the following steps in sequential order: i) signal conditioning and decomposition of a raw vagal nerve recording to obtain a conditioned and decomposed signal, ii) feature detection of the signal obtained in i) to obtain a signal with feature detection, iii) dimensionality reduction and unsupervised classification of the signal obtained in ii) to obtain a signal with dimensionality reduction and unsupervised classification, iv) neural response extraction of the signal obtained in iii) to obtain a signal with event rates, v) low-pass filtering the signal with event rates to obtain a smoothed event rate signal, and vi) lagged linear regression of the smoothed event rate signals to obtain a mapping between the neural event rate signals and the blood glucose levels.
However, in the same field of endeavor, De Bruin teaches wherein the calibration phase comprises the following steps in sequential order ("This invention includes a digital automated medical expert system capable of integrating diverse sets of neurological, psychological, psychiatric, biological, demographic and other clinical data to enhance the effectiveness of the physician by using machine learning and inference methods to estimate the probability of response to a range of treatment ..." [0071]; mapping neurological, biological data to treatment response is the equivalent to calibration process according to definition in the art; since the method is a generalized method, it can be applied to nerve activity as neurological data, and glucose or cytokines as the biological data for the following teachings): 
i) signal conditioning and decomposition of a raw vagal nerve recording to obtain a conditioned and decomposed signal ("… can be processed information derived from measurements … after pre-processing." [0097]; "… if we put all the input training data in Mt by Ni matrix X, and the target values are represented by Mt by No matrix Y, PLS regression decomposes both X and Y as a product of a common set of orthogonal factors and a set of specific loadings." [0168]), 
ii) feature detection of the signal obtained in i) to obtain a signal with feature detection ("… features are extracted from the patient's EEG measurements and other variables, after pre-processing. Features also include neurological, psychological, biological and clinical measurements as indicated earlier …" [0097]), 
iii) dimensionality reduction and unsupervised classification of the signal obtained in ii) to obtain a signal with dimensionality reduction and unsupervised classification ("After initial feature extraction, there is a feature reduction and feature selection phase …" [0098]; "This procedure is based on the realization that not all features from the feature set contribute equally to the clustering of the data. The task of dimensionality reduction or feature selection provides for compact representations of high dimensional data." [0099]; "The job of the classifier/predictor is to mathematically segregate these clusters in an optimal fashion ..." [0106]), 
iv) neural response extraction of the signal obtained in iii) to obtain a signal with event rates ("… in that the probability dependencies between the outcomes and statistical properties of the soft decisions are learned by using the training set." [0110]; "Plin(E|x) is the combined probability for an event E when employing preliminary results from all q models. Pi(E|x) is the probability of the i-th model for event E given the input data x, and wi is the fusion weight." [0189]), 
v) low-pass filtering the signal with event rates to obtain a smoothed event rate signal ("… to provide a smooth estimator/predictor with a good generalization capability." [0099]; "A mixture of factor analyzers models the density for a data point xi as a weighted average of factor analyzer densities …" [0179]; here the weighted averaging is equivalent to low-pass filtering since averaging is a smoothing filter as defined in signal processing), and 
vi) lagged linear regression of the smoothed event rate signals to obtain a mapping between the neural event rate signals and the blood glucose levels ("In the treatment selection problem, given a set of training patterns from each class {responders' and ‘non-responders’ to treatment}, the objective is to construct classification, regression and treatment-efficacy prediction models by solving an optimization problem based on the optimality criterion and the information in the training data set." [0135]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the calibration process as taught by Wenzel with the machine learning classifier algorithm as taught by De Bruin. By using machine learning classifier, it is possible "to automate the process of medical/clinical diagnosis and treatment planning" (see De Bruin; [0115]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, as applied in claim 1, and further in view of Bodlaender et al. (US 2011/0066209 A1; published on 03/17/2011) (hereinafter "Bodlaender").

Regarding claim 7, Wenzel teaches all claim limitations, as applied in claim 1, except which further comprises a recalibration phase after the treatment phase and before a subsequent treatment phase.
However, in the same field of endeavor, Bodlaender teaches which further comprises a recalibration phase after the treatment phase and before a subsequent treatment phase ("… the device alters its mode of operation from the stimulation mode of operation to a recalibration mode of operation … As such, the device may, for example, measure the impedance during the recalibration mode and switch to the stimulation mode of operation as soon as the skin impedance is again below, for example, a predefined threshold." [0010]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the calibration and therapy operation as taught by Wenzel with the recalibration mode as taught by Bodlaender. Doing so would make it possible to enable "only a relatively short interruption of the pain suppression when a change in conductivity between the skin and the electrode is registered. As such, the comfort of use of the device is significantly improved" (see Bodlaender; [0010]).
 

Claim 8 – 10, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2016/0067497 A1; published on 03/10/2016) (hereinafter "Levin") in view of Ngkelo et al. (LPS induced inflammatory responses in human peripheral blood mononuclear cells is mediated through NOX4 and Giα dependent PI-3kinase signalling; published on 01/12/2012).

Regarding claim 8, Levin teaches a method for diagnosing or treating or monitoring symptoms in a subject with a cytokine-mediated disease or disorder based on the subject's vagus nerve activity ("Described herein are devices systems and methods … may be configured to both apply stimulation and to receive/record activity on the nerve (bundled) within the microstimulator." [0011]; "… the vagus neural response due to inflammatory stimulus can be characterized, and the altered vagus neural response due to VNS can also be characterized. Inflammatory stimuli include endotoxin, cytokines ..." [0321]), comprising a calibration phase ("… the vagus neural response due to inflammatory stimulus can be characterized, and the altered vagus neural response due to VNS can also be characterized. Inflammatory stimuli include endotoxin, cytokines …" [0321]; "... the patient may be instructed to take a neurogram according to a predetermine schedule and or at various levels of inflammation in order to construct a neural signature database and to train the system ..." [0331]) and a real-time diagnostic, treatment or monitoring phase ("... patients suffering from an inflammatory episode or flare up can have a neural recording taken ... and to train the system to be able to accurately categorize a sensed neural recording. The therapeutic stimulus can be optimized to maximize the physiologic response at minimal power and to utilize neural feedback on accommodation for the prevention or reduction of tachyphylaxis." [0331]), wherein the calibration phase precedes the diagnostic, treatment or monitoring phase (see above, the neural signature database is generated first), and wherein
the calibration phase comprises correlating a plurality of vagus nerve activity measurements from a chronically implanted recording electrode in the subject with a plurality of concurrent measurements of levels of one or more cytokines in the blood of the subject to obtain a functional relationship between blood cytokine levels and vagus nerve activity recorded from the chronically implanted electrode in the subject ("For example, the vagus neural response due to inflammatory stimulus can be characterized, and the altered vagus neural response due to VNS can also be characterized. Inflammatory stimuli include endotoxin, cytokines" [0321]; "FIG. 48A illustrates a neurogram of the vagus nerve that allows the recording of nerve activity signatures after delivery of a stimuli, which can be LPS injection as shown, or another stimuli or condition as described herein." [0332]), wherein the blood cytokine measurements during the calibration phase consist of blood cytokine levels that occur in response to administration of a cytokine ("Neural recordings of immunological responses to various stimuli, such as LPS challenge, TNF levels, induced disease, in the context of passive and active vagus nerve stimulation can be used to generate a neural signature database and to train the system to recognize a diseased state based on a detected neural signature." [0331]; here the LPS challenge is functional equivalent to the administration of cytokine); and
the diagnostic, treatment or monitoring phase comprises analyzing the subject's real-time vagus nerve activity in accordance with the previously obtained functional relationship to initiate a treatment method ("A sensed neural signature can be compared to the neural signature database to determine whether the patient is in a state of accommodation … Once the system determines how the sensed neural signature relates to accommodation, the system can proceed to step 4702 and deliver therapeutic dosing based on the sensed native or evoked vagus neurogram and/or the determined level of accommodation …" [0330]),
wherein the treatment method consists of one or more of providing instructions to the subject ("The subject may themselves participate, e.g., reporting periods of pain, inflammation, etc., and these indicators may be used to identify characteristic signals/patterns, and thereby train the system or modify an existing training." [0327]; "Once the system determines how the sensed neural signature relates to accommodation, the system can proceed to step 4702 and deliver therapeutic dosing based on the sensed native or evoked vagus neurogram and/or the determined level of accommodation ..." [0330]).
In addition, Ngkelo teaches that administration of LPS is functionally equivalent to the administration of cytokine, since releasing cytokine is the predictable result of LPS challenge ("Lipopolysaccharide (LPS) is the most abundant component within the cell wall of Gram-negative bacteria. It can stimulate the release of interleukin 8 (IL-8, CXCL8, CXC ligand 8) and other inflammatory cytokines in various cell types, leading to an acute inflammatory response towards pathogens ..." Page 1).
The equivalency is clearly recognized in the art. The increased cytokine level is predictable result as an automatic biological response which is evidenced by Ngkelo as known in the art. It would have been obvious to one with ordinary skill in the art to substitute the LPS challenge as taught by Levin with the direct administration of cytokine since they are functional equivalent process and will yield same predictable result.

Regarding claim 9, Levin in view of Ngkelo teaches all claim limitations, as applied in claim 8, and Levin further teaches wherein the disease or disorder is inflammation ("Systems for electrically stimulating one or more nerves to treat chronic inflammation …" [0132]).

Regarding claim 10, Levin in view of Ngkelo teaches all claim limitations, as applied in claim 8, and Ngkelo further teaches wherein the one or more cytokine is an interleukin (e.g., any of IL-1 through IL-36) ("Lipopolysaccharide (LPS) is the most abundant component within the cell wall of Gram-negative bacteria. It can stimulate the release of interleukin 8 (IL-8, CXCL8, CXC ligand 8) and other inflammatory cytokines in various cell types, leading to an acute inflammatory response towards pathogens ..." Page 1).
The equivalency between LPS challenge and administration of cytokine is clearly recognized in the art. The increased cytokine level is predictable result as an automatic biological response which is evidenced by Ngkelo as known in the art. It would have been obvious to one with ordinary skill in the art to substitute the LPS challenge as taught by Levin with the direct administration of cytokine since they are functional equivalent process and will yield same predictable result.

Regarding claim 29, Levin in view of Ngkelo teaches all claim limitations, as applied in claim 8, and Levin further teaches wherein the chronically implanted recording electrode is chronically implanted on the subject's cervical vagus nerve ("… an implantable microstimulator configured for implantation around a cervical portion of a vagus nerve ..." [0038]; "Additionally or alternatively, the neurostimulator (microstimulator) may detect a (passive) neurogram …" [0328]).

Regarding claim 30, Levin in view of Ngkelo teaches all claim limitations, as applied in claim 8, and Levin further teaches wherein the subject is a human ("For example, described herein are systems for treating chronic inflammation in a patient." [0038]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Ngkelo, as applied in claim 8, and further in view of De Bruin.

Regarding claim 15, Levin in view of Ngkelo teaches all claim limitations, as applied in claim 8, except wherein the calibration phase comprises the following steps in sequential order: i) signal conditioning and decomposition of a raw vagal nerve recording to obtain a conditioned and decomposed signal, ii) feature detection of the signal obtained in i) to obtain a signal with feature detection, iii) dimensionality reduction and unsupervised classification of the signal obtained in ii) to obtain a signal with dimensionality reduction and unsupervised classification, iv) neural response extraction of the signal obtained in iii) to obtain a signal with event rates, and v) passing the signal with event rates through a decoder to obtain a mapping between nerve signals and blood cytokine levels.
However, in the same field of endeavor, De Bruin teaches wherein the calibration phase comprises the following steps in sequential order ("This invention includes a digital automated medical expert system capable of integrating diverse sets of neurological, psychological, psychiatric, biological, demographic and other clinical data to enhance the effectiveness of the physician by using machine learning and inference methods to estimate the probability of response to a range of treatment ..." [0071]; mapping neurological, biological data to treatment response is the equivalent to calibration process according to definition in the art; since the method is a generalized method, it can be applied to nerve activity as neurological data, and glucose or cytokines as the biological data for the following teachings): 
i) signal conditioning and decomposition of a raw vagal nerve recording to obtain a conditioned and decomposed signal ("… can be processed information derived from measurements … after pre-processing." [0097]; "… if we put all the input training data in Mt by Ni matrix X, and the target values are represented by Mt by No matrix Y, PLS regression decomposes both X and Y as a product of a common set of orthogonal factors and a set of specific loadings." [0168]), 
ii) feature detection of the signal obtained in i) to obtain a signal with feature detection ("… features are extracted from the patient's EEG measurements and other variables, after pre-processing. Features also include neurological, psychological, biological and clinical measurements as indicated earlier …" [0097]), 
iii) dimensionality reduction and unsupervised classification of the signal obtained in ii) to obtain a signal with dimensionality reduction and unsupervised classification ("After initial feature extraction, there is a feature reduction and feature selection phase …" [0098]; "This procedure is based on the realization that not all features from the feature set contribute equally to the clustering of the data. The task of dimensionality reduction or feature selection provides for compact representations of high dimensional data." [0099]; "The job of the classifier/predictor is to mathematically segregate these clusters in an optimal fashion ..." [0106]), 
iv) neural response extraction of the signal obtained in iii) to obtain a signal with event rates ("… in that the probability dependencies between the outcomes and statistical properties of the soft decisions are learned by using the training set." [0110]; "Plin(E|x) is the combined probability for an event E when employing preliminary results from all q models. Pi(E|x) is the probability of the i-th model for event E given the input data x, and wi is the fusion weight." [0189]), and 
v) passing the signal with event rates through a decoder to obtain a mapping between nerve signals and blood cytokine levels ("In the treatment selection problem, given a set of training patterns from each class {responders' and ‘non-responders’ to treatment}, the objective is to construct classification, regression and treatment-efficacy prediction models by solving an optimization problem based on the optimality criterion and the information in the training data set." [0135]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to apply the calibration process as taught by Levin with the machine learning classifier algorithm as taught by De Bruin. By using machine learning classifier to process the data from patient, it is possible "to automate the process of medical/clinical diagnosis and treatment planning" (see De Bruin; [0115]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Ngkelo, as applied in claim 8, and further in view of Bodlaender.

Regarding claim 19, Levin in view of Ngkelo teaches all claim limitations, as applied in claim 8, except which further comprises a recalibration phase after the treatment phase and before a subsequent treatment phase.
However, in the same field of endeavor, Bodlaender teaches which further comprises a recalibration phase after the treatment phase and before a subsequent treatment phase ("… the device alters its mode of operation from the stimulation mode of operation to a recalibration mode of operation … As such, the device may, for example, measure the impedance during the recalibration mode and switch to the stimulation mode of operation as soon as the skin impedance is again below, for example, a predefined threshold." [0010]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the calibration and therapy operation as taught by Levin with the recalibration mode as taught by Bodlaender. Doing so would make it possible to enable "only a relatively short interruption of the pain suppression when a change in conductivity between the skin and the electrode is registered. As such, the comfort of use of the device is significantly improved" (see Bodlaender; [0010]).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Whitehurst et al. (US 7,167,751 B1; published on 01/23/2007) (hereinafter "Whitehurst") and Tracey.

Regarding claim 23, Wenzel teaches an implantable system for monitoring, diagnosing and/or treating a disease or disorder in a subject ("The exemplary arrangement 980 may include an implantable device that acquires CSN information and that communicates with another implantable device for delivery of an apnea therapy (e.g., a phrenic nerve stimulation device)." [0094]), wherein the system comprises 
one or more pairs of electrodes for recording nerve activity from the subject ("… in this implementation, three electrodes 144, 144′, 144″ suitable for sensing activity of and/or stimulation of autonomic nerves, non-myocardial tissue, other nerves, etc." [0020]), 
an interface to capture the nerve activity ("… the device 100 includes circuitry to acquire nerve information such as nerve activity information due to polarization/depolarization of one or more nerve fibers." [0065]),
a digitizer to digitize the nerve activity ("The data acquisition system 252 is optionally configured to sense nerve activity and/or muscle activity from muscles other than the heart." [0040]; see A/D 252 in Fig.2),
a processor for processing the digitized nerve activity ("… the device 100 includes a specialized processing unit (module 238) that can utilize information extracted from the right and/or left CSN …" [0103]; "The module 238 may include an algorithm to process nerve information ..." [0104]),
a wireless external device interface for inputting biological signals to the processor and for outputting signals from the processor (For example, a wristwatch physiologic sensor may communicate via electromagnetic radiation signals or other signals with a circuit in the device 100 (e.g., the telemetry circuit 264). Of course, an implantable physiologic sensor may also communicate with the device 100 via such communication means." [0043]; "… the external programmer 254 is in place to receive or transmit data to the microcontroller 220 through the telemetry circuits 264." [0052]), and
a battery ("… additionally includes a battery 276 that provides operating power to all of the circuits …" [0051]);
wherein the system is programmed to correlate a plurality of vagus nerve activity measurements from the subject ("... the device 100 includes a fourth lead 110 having, in this implementation, three electrodes 144, 144′, 144″ suitable for sensing activity of and/or stimulation of autonomic nerves, non-myocardial tissue, other nerves, etc." [0020]) with a plurality of concurrent measurements of levels of one or more cytokines and/or glucose in the blood of the subject to obtain a functional relationship between blood cytokine levels and/or blood glucose levels and vagus nerve activity recorded from the subject ("For example, a care provider or patient may administer an injection of insulin ... Using such techniques, an analysis block 916 may analyze a certain portion of an electroneurogram (e.g., marked by administration of two opposing treatments) to establish a relationship between blood glucose concentration and CSN activity, per block 918." [0085]); and to provide diagnostic, treatment or monitoring recommendations by analyzing the subject's real-time vagus nerve activity in accordance with the previously obtained functional relationship ("An exemplary method may use the relationship between blood glucose concentration and CSN activity to control therapy. For example, an implantable device may detect hypoglycemia and issue a signal for a patient or care provider to take appropriate action … CSN information may be used to adjust such delivery." [0086]).
Wenzel fails to explicitly teach the battery is a rechargeable or replaceable battery.
However, in the same field of endeavor, Whitehurst teaches a rechargeable or replaceable battery ("… implantable stimulator 150 also includes a power source and/or power storage device 162 … a replenishable or rechargeable battery …" Col.8, Ln.64 - Col.9, Ln.10).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the implantable device as taught by Wenzel with the self-contained power source as taught by Whitehurst. By providing external charging source and rechargeable battery, it avoids the frequently replacing of battery and provides means "for chronically stimulating the vagus nerve with a miniature implantable neurostimulator that can be implanted with a minimal surgical procedure" (see Whitehurst; Col.2, Ln.49 - Col.3, Ln.11).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAO SHENG/           Examiner, Art Unit 3793